DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of electing Group I (claims 1, 6-9, 11, 14-18, 20-21, 24, 26, 27, and 29) in the reply filed on August 09. 2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature as claimed is novel and non-obvious.  This is not found persuasive because respectfully, because the common technical feature fails to become a special technical feature as it is not novel as shown in rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claims 34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or 
Claim Interpretation
Claim 1 the phase of “a method for forming at least a first primary droplet onto the primary fibre…form a first primary droplet …form a second primary droplet onto the primary fibre…" is at least interpreted as only form one primary droplet or at least two primary droplet or multiple primary droplet. If one primary droplet is formed, the process of forming the second primary droplet is not needed.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “mPas” is read as “mPa.s”, because the unit for viscosity is incorrect. 

Claim 1 is objected to because of the following informalities: “…the standard EN ISO 2555:1999, and …” is read as ““…the standard EN ISO 2555:1999, [[and]] …”, because an and was added before the last claim limitation. 

Claim 7 is objected to because of the following informalities: “the reserve (205)…material (200)…aperture (610)…slit (612)…substrate (600)” is read as the reserve . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 11, 14-18, 20-21, 24, 26, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a method for forming at least a first primary droplet onto the a primary fibre…form a first primary droplet …form a second primary droplet onto the primary fibre…" is indefinite because the scope of "at least a first primary droplet and form a second primary droplet" in describing the number of  droplet is unclear, because it is unclear whether there is only one primary droplet was claimed or at least two primary droplets was claimed because the process form at least two primary droplets.  For the purpose of the compact prosecution, the phase of “a method for forming at least a first primary droplet onto the primary fibre…form a first primary droplet …form a second primary droplet onto the primary fibre…" is at least interpreted as only form one primary droplet or at least two primary droplet or multiple primary droplet. If one primary droplet is formed, the process of forming the second primary droplet is not needed. 
a first primary droplet onto the primary fibre by..." is indefinite because the scope of "a first primary droplet" in describing the first primary droplet is unclear, because it is unclear whether is the same a first primary droplet as claimed in the preamble.  For the purpose of the compact prosecution, the phase of “during a first secondary period of time, allowing the first primary layer of the liquid or viscous polymer based material to form a first primary droplet onto the primary fibre by...” is at least interpreted as “…during a first secondary period of time, allowing the first primary layer of the liquid or viscous polymer based material to form [[a]] the first primary droplet onto the primary fibre by...”  
Regarding claim 1, the phrase “…during a first primary period of time, moving the primary fibre and/or the reserve relative to each other in a direction that has a component that is parallel to the length of the primary fibre..." is indefinite because the scope of " a component " in describing the parallel is unclear, because it is unclear what is parallel to the length of the primary fibre, whether the component is part of the fibre.  For the purpose of the compact prosecution, the phase of a component is at least interpreted as anything that is parallel to the length of the primary fibre.  
Regarding claim 1, the limitation “the viscosity” and “the range”.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 14, the limitation “the equivalent diameter”.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 11, 14-18, 20-21, 24, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (NPL titled: Point-by-Point Dip Coated Long-Period Gratings in Microfibers) as evidence by Traser et al. (US 2014/0154089 A1).
Regarding claim 1, Zhang teaches a point-by-point dip coating method onto microfibers (which reads on the claim limitation of a method for forming at least a first primary droplet onto a primary fibre) (Abstract, page 2503, I. Introduction last paragraph), the method comprising
immersing (arranging) a part of the microfiber (MF) (the primary fibre) into a reserve of polydimethylsiloxane (PDMS) solution (liquid or viscous polymer based material) such that the mircrofiber extends through the reserve and on both sides of the reserve as shown in Fig. 1 (Fig. 1, page 2503, I. Introduction last paragraph, II Experiment, page 2504) (which reads on the claim limitations of arranging a part of the primary fibre into a reserve of liquid or viscous polymer based material such that the primary fibre extends through the reserve and on both sides of the reserve), and thereafter 

a PDMS ellipsoid ring (a first primary droplet) is coated on the MF, forming one period of the (long-period grating) LPG by moving the MF with a velocity such a way the only one primary droplet forms onto the MF as shown in Fig. 1, therefore reads on the claim limitation of a first secondary velocity that is less than the first primary velocity because only one primary droplet forms onto the MF at a period as shown in Fig. 1 (Fig. 1, page 2503, I. Introduction last paragraph, II Experiment, page 2504) (which reads on the claim limitation of during a first secondary period of time, allowing the first primary layer (211) of the liquid or viscous polymer based material to form a first primary droplet 
the MF is moving along the Y axis with the programmed distance and the above procedure of the MF immersing and drawing out is repeated, wherein the procedure the MF is immersed into the PDMS droplet along the Z axis and then drawn out as illustrated in Fig. 1(a) (Fig. 1, page 2503, I. Introduction last paragraph, II Experiment, page 2504) (reads on the claim limitation of during a second primary period of time, moving the primary fibre and/or the reserve relative to each other such that a second part of the primary fibre moves out from the reserve with a second primary velocity, thereby forming a second primary layer of the liquid or viscous polymer based material onto the second part of the primary fibre, during a second secondary period of time, allowing the second layer of the liquid or viscous polymer based material to form a second primary droplet onto the primary fibre by holding still the primary fibre relative to the reserve or moving the primary fibre and/or the reserve with a second secondary velocity that is less than the second primary velocity), 
the PDMS solution is prepared with a viscosity of 3.5 pa.s (3500 mPa.s) (page 2504, II Experiment) as evidenced by Traser viscosity is carried out according to DIN EN ISO 2555:1999 unless specified otherwise, because the viscosity measure standard was not specified as evidenced by Traser the viscosity is implicitly measured using 
Zhang does not explicitly teach the first primary velocity is from 0.5 mm/s to 50 mm/s, and during the first primary period of time, moving the primary fibre relative to the reserve in a direction that is parallel to the length of the primary fibre.  Zhang does not explicitly teach the first primary velocity is from 0.5 mm/s to 50 mm/s.  However, Zhang recognizes the drawing out velocity (the first primary velocity) is adjusted by changing liquid viscosity and surface tension.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the velocity to yield a desired PDMS droplets (page 2504, III Results and Discussions). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Zhang does not explicitly teach during the first primary period of time, moving the primary fibre relative to the reserve in a direction that is parallel to the length of the primary fibre.  Although Zhang does not explicitly teach the claimed shape & configuration, modifying the apparatus of Zhang in the present application to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way.  Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Zhang teaches wherein the reserve of the liquid or viscous polymer based material is arranged on a substrate as shown in Fig. 1 (Fig. 1).
Regarding claim 8, Zhang teaches the MF is moving along the Y axis with the programmed distance and the above procedure of the MF immersing and drawing out is repeated, wherein the procedure the MF is immersed into the PDMS droplet along the Z axis and then drawn out as illustrated in Fig. 1(a) (Fig. 1, page 2503, I. Introduction last paragraph, II Experiment, page 2504) (which reads on wherein during the first primary period of time, the primary fibre is held from a first point and a second point such that the reserve is arranged in between the first point and the second point). 
Regarding claim 9, Zhang teaches the MF with a diameter of ~7.6 µm (page 2503, I introduction, Fig. 2(c) (which reads on the claim limitations of wherein an equivalent diameter of the primary fibre is from 1 µm to 500 µm.
Regarding claim 11, Zhang teaches fiber Fabry-Perot which comprises gold nanoparticle for example (page 2503, Introduction, page 2506 reference [14]). 
 Regarding claim 14, Zhang does not explicitly teach wherein a ratio of the length of the primary fibre to the equivalent diameter of the primary fibre is at least 100; preferably the ratio is at least 1000.  Although Zhang does not explicitly teach the claimed shape & configuration, modifying the apparatus of Zhang in the present application to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way.  Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 15-16, Zhang teaches wherein the solution is polydimethylsiloxane (PDMS) solution (page 2503, I Introduction, page 2504 II Experiment). 
Regarding claim 17, Zhang teaches the fabricated LPG is then solidified at the room temperature for two days. However, the cure time could be greatly reduced by putting the proposed LPG in an oven, for example, the cure time would be reduced to about 10 minutes at the temperature of 150 °C (page 2504 II Experiment). 
Regarding claim 18, Zhang teaches the PDMS solution is prepared with a viscosity of 3.5 pa.s (3500 mPa.s) (page 2504, II Experiment) as evidenced by Traser viscosity is carried out according to DIN EN ISO 2555:1999 measured at 25 °C, unless specified otherwise, because the viscosity measure standard was not specified as evidenced by Traser the viscosity is implicitly measured using standard EN ISO 2555:1999  as claimed (which reads on the claim limitations of wherein during the first primary period of time, the viscosity of the liquid or viscous polymer based material is in the range from 500 mPas to 10000 mPas as measured according to the standard EN ISO 2555:1999; during the first primary period of time, at least some of the liquid or viscous polymer based material is arranged at a temperature from 4 °C to 400 °C and the viscosity of the liquid or viscous polymer based material is in the aforementioned range at the temperature).  

Regarding claim 21, Zhang teaches the average size of the PDMS ellipsoid rings is measured to be 9.2 μm in height and 24.2 μm in length (Fig. 2, page 2504, III Results and Discussions) (which reads on the claim limitations of wherein a diameter of the first primary droplet is from 5 μm to 500 μm). 
Regarding claim 24, Zhang teaches the average size of the PDMS ellipsoid rings is measured to be 24.2 μm in length (Fig. 2, page 2504, III Results and Discussions) (which reads on the claim limitations of wherein a length of the first primary layer is at least 10 μm).
Regarding claim 26, Zhang teaches a method of forming PDMS ellipsoid rings (droplets) as disclosed above.  Zhang does not explicitly teach the first secondary velocity is at most 10 mm/s.  However, Zhang recognizes the drawing out velocity (the first secondary velocity) is adjusted by changing liquid viscosity and surface tension.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the velocity to yield a desired PDMS droplets (page 2504, III Results and Discussions). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Regarding claim 29, Zhang teaches the MF is moving along the Y axis with the programmed distance and the above procedure of the MF immersing and drawing out is repeated, wherein the procedure the MF is immersed into the PDMS droplet along the Z axis and then drawn out as illustrated in Fig. 1(a) (Fig. 1, page 2503, I. Introduction last paragraph, II Experiment, page 2504) (reads on the claim limitation of during a third primary period of time, moving the primary fibre and/or the reserve relative to each other such that a third part of the primary fibre moves out from the reserve with a third primary velocity, thereby forming a third primary layer of the liquid or viscous polymer based material onto the third part of the primary fibre, during a third secondary period of time, allowing the third primary layer of the liquid or viscous polymer based material to form a third primary droplet onto the primary fibre by holding still the primary fibre relative to the reserve or moving the primary fibre and/or the reserve with a third secondary velocity that is less than the third primary velocity). 




Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (NPL titled: Point-by-Point Dip Coated Long-Period Gratings in Microfibers) as evidence by Traser et al. (US 2014/0154089 A1) as applied to claims 1, 6, 8-9, 11, 14-18, 20-21, 24, 26, 27, and 29 and further in view of Yoda (US 2006/0164468 A1).
Regarding claims 6-7, Zhang teaches a method and reserve as disclosed above.  Zhang does not explicitly teach the reserve of PDMS is arranged in an aperture or a slit of a substrate.  However, an analogous art, Yoda teaches a reserve (100) with apertures (25, 33) on a substrate (20) as shown in Figs 1 and 3 ([0109], Figs. 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a reserve with an aperture on a substrate to the method of coating in Zhang, because Yoda disclosed the use of aperture that ejects liquid droplets therefore will form a better coating over all ([0018]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717